Citation Nr: 1402149	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  11-15 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to educational assistance benefits higher than 60 percent under Chapter 33 of Title 38 of the United States Code (post-9/11 GI Bill).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The Veteran had active service from October 2004 to January 2006.     

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which granted the Veteran educational benefits of 60 percent of the maximum amount payable under 38 U.S.C.A. Chapter 33.  The Veteran disagreed with the percentage awarded and perfected an appeal.

In April 2012, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C. Unfortunately, however, VA was unable to produce a written transcript of the proceeding.  In September 2012, the Veteran was notified of this and offered another hearing before the Board.  See 38 C.F.R. § 20.717.  She was notified that if she did not respond within 30 days from the date of the letter, the Board would assume she did not want another hearing and would proceed accordingly.  The Veteran did not respond.  Thus, the Board may properly consider the Veteran's claim.

At the time of the April 2012 videoconference hearing, the Veteran submitted additional evidence and waived her right to have it initially considered by the RO.  See 38 C.F.R. § 20.1304(c) (2013). 


FINDINGS OF FACT

1.  The Veteran served on active duty from October 26, 2004 to January 3, 2006.  

2.  The character of the Veteran's active duty service was honorable; the reason for her separation was completion of required active service.

3.  The Veteran had 434 days of creditable active duty service toward the Chapter 33 (post-9/11 GI Bill) educational assistance benefits.

4.  The Veteran has been granted service connection and assigned a combined rating of 40 percent for asthma, tinnitus, and circadian rhythm sleep disorder.  

5.  The Veteran is not shown to have been discharged from active duty due to a service-connected disability.


CONCLUSION OF LAW

The criteria for educational assistance benefits higher than 60 percent under Chapter 33 of Title 38 of the United States Code (post-9/11 GI Bill) have not been met.  38 U.S.C.A. §§ 3311, 3313, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.9505, 21.9520, 21.9640 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, no VCAA notice was sent to the Veteran.

The United States Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA notification procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barber v. Principi, 16 Vet. App. 132, 138 (2002).  VA educational programs contain their own provisions that address notification and assistance.  See 38 C.F.R. §§ 21.1031, 21.1032.  Furthermore, pre-decisional notification is not necessary when a claim cannot be substantiated because there is no legal basis for the claim, or where undisputed facts render the claimant ineligible for the claimed benefit (as is the case here).  38 C.F.R. § 21.1031(b).  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and to assist.


Legal Criteria, Factual Background, and Analysis

The post-9/11 GI Bill, or 38 U.S.C.A. Chapter 33, provides for VA educational assistance for members of the Armed Forces based on active duty service after September 10, 2001.  In addition, the individual must have served on active duty for a minimum of 90 aggregate days, excluding entry level and skill training.  38 C.F.R. § 21.9520(a).  The requisite active duty service can also be met if an individual serves a minimum of 30 continuous days, and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520(b).

The post-9/11 GI Bill defines "active duty" as full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C.A. §§ 688, 12301(a), (d), (g), 12302, 12304.  See 38 C.F.R. § 21.9505.

Aggregate length of creditable active duty service after September 10, 2001 determines the percentage of maximum amounts payable.  The table is as follows, in pertinent part:

40 percent with at least 90 days, but less than 6 months, of creditable active duty service; 50 percent with at least 6 months, but less than 12 months, of creditable active duty service; 60 percent with at least 12 months, but less than 18 months, of creditable active duty service; 70 percent with at least 18 months, but less than 24 months, of creditable active duty service; 80 percent with at least 24 months, but less than 30 months, of creditable active duty service; 90 percent with at least 30 months, but less than 36 months, of creditable active duty service; 100 percent with at least 36 months of creditable active duty service or with at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability.

38 U.S.C.A. §§ 3311, 3313; 38 C.F.R. § 21.9640.

In this case, the Veteran had creditable active duty service for the post-9/11 GI Bill from October 26, 2004 to January 3, 2006, a period of 434 days.  Thus, the RO determined that the Veteran had served approximately 15 months of qualifying active duty and that she was thus entitled to 60 percent benefits under 38 C.F.R. § 21.9640 which sets out the rates of payment of educational assistance under 38 U.S.C.A. Chapter 33.

The Veteran, however, contends that she is entitled to 100 percent benefits under provisions that state that VA will pay education assistance at the 100 percent rate for a veteran who served at least 30 continuous days, if discharged due to service-connected disability.  38 C.F.R. § 21.9640(a).  The Veteran submitted a copy of a rating action, dated in December 2007, showing that she was granted service connection for asthma, tinnitus, and circadian rhythm sleep disorder, and was assigned a combined disability rating of 40 percent for the aforementioned disabilities.  She also reported that after her discharge in January 2006, she served in the Army Reserves until 2010, when she was medically retired for service-connected disability.  The Veteran submitted a copy of a letter from the Department of the Army, dated in December 2009, wherein it was noted that she was released from duty from the United States Army Reserves because of "physical disability incurred as a result of injury while entitled to receive basic pay and placed on the Temporary Disability Retired List."  The date she was to be placed on the retired list was January 12, 2010.  Thus, she maintains that because she served at least 30 continuous days and was discharged due to a service-connected disability, she should be awarded benefits at the 100 percent rate, under 38 C.F.R. § 21.9640, rather than at the 60 percent rate.

The RO denied the Veteran's claim because the Veteran's only active duty service which was qualifying for post-9/11 GI Bill benefits was her service from October 26, 2004 to January 3, 2006, a period of 434 days.  Based on that period of active duty service, the law provided that the Veteran was due payment of 60 percent of the maximum amounts payable under Chapter 33.  The law did allow a veteran who was released from his/her active duty service due to disability and who had served at least 30 days on active duty, to qualify for 100 percent of the maximum amounts payable under the post-9/11 GI Bill.  However, the RO indicated that such provision of the law did not apply to the Veteran because she was released from her active duty mobilization for reasons other than the existence of a disability.  The Veteran's release from the Army Reserves due to disability did not qualify under the provisions of the pertinent law.  

In light of the above, the Board agrees with the RO's decision to deny the Veteran's claim.  The Board recognizes that VA will pay education assistance at the 100 percent rate for a veteran who served at least 30 continuous days, if discharged due to service-connected disability.  38 C.F.R. § 21.9640(a).  However, in this case, the Veteran is not shown to have been discharged from active duty due to a service-connected disability.  Rather, she was discharged because she completed her required active service.  Although years later, she was medically retired from the Army Reserves due to a service-connected disability, such service in the Army Reserves is not qualifying service for post-9/11 GI Bill benefits.  The RO correctly reported that the Veteran's only active duty service which was qualifying for post-9/11 GI Bill benefits was her service from October 26, 2004 to January 3, 2006, a period of 434 days.  

In order to warrant educational assistance benefits higher than 60 percent under the post-9/11 GI Bill, and the requested 100 percent, the Veteran's creditable active duty service would have to be at least 36 months or the Veteran would have to have at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability.  It is not shown, nor alleged, that the Veteran has the requisite creditable active duty service to warrant increased educational assistance benefits, let alone at the 100 percent level.  In addition, the Veteran is not shown to have been discharged from active duty due to a service-connected disability.  Consequently, the Veteran has no legal entitlement to any additional educational assistance under 38 U.S.C.A. Chapter 33, beyond what she has already received.  As such, the Veteran's claim must be denied.


ORDER

Entitlement to educational assistance benefits higher than 60 percent under Chapter 33 of Title 38 of the United States Code (post-9/11 GI Bill) is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


